DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 17-31 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests making the following changes to improve claim language as the limitation is unnecessary within the claim because of a later recited limitation on the last three lines of claim 1:
On lines 4-6 of claim 1, delete “wherein a layer thickness of said at least one conductor layer is smaller than about 120 percent of a skin depth of said RF signals (RFS) within said electrically conductive material of said conductor layer,”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 23, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamori et al. US 2003/0112092.
As per claims 17-19, 23, 24, and 29, Kitamori et al. discloses in Fig. 2 a method of manufacturing and a composite substrate for a waveguide for radio frequency, RF signals (RFS) having a signal frequency (Paragraph 57; A transmission line in Fig. 2 propagates “high frequency” signals.), wherein said composite substrate comprises:
as per claims 17, 19, 23, 24, and 29, at least a first layer of dielectric material (e.g. supporting base 7) and a second layer of dielectric material (e.g. protective layer 8), and at least one conductor layer (e.g. resistive film 6) of an electrically conductive material comprising nickel (Paragraph 52; The film 6 is formed of nickel-chromium which necessarily comprises nickel.) arranged between said first layer and said second layer, wherein a layer thickness of said at least one conductor layer is smaller than about 50% of a skin depth of said RF signals (RFS) within said electrically conductive material of said conductor layer (Fig. 15; As shown, a ratio of a thickness of the film over skin depth is less than 0.3 (i.e. 30%). Therefore, the thickness of the film 6 (i.e. “a layer thickness of said at least one conductor layer” is necessarily smaller than 50% of a skip depth of the high frequency signals within said film.);
as per claim 18, wherein said layer thickness of said at least one conductor layer ranges between about 2% to about 40% of said skin depth of said RF signals within said electrically conductive material of said conductor (Fig. 15; As shown, a ratio is equal to 0.3 which is 30% (i.e. necessarily between 2-40%).); and
as per claims 19 and 29, wherein a layer thickness of said at least one conductor layer is smaller than 100 nm (Paragraph 73; A thickness t of the nickel-chromium film is 10 nm, which is necessarily smaller than 100 nm.).
Allowable Subject Matter
Claims 20-22, 25-28, and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843